Citation Nr: 1008971	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE


Entitlement to service connection for hepatitis B, to include 
residuals.



ATTORNEY FOR THE BOARD


D. Bredehorst




INTRODUCTION

The Veteran served on active duty from October 1984 to 
November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Roanoke RO 
that, in part, denied service connection for hepatitis B.  In 
March 2009, the Board decided five issues and remanded three 
others for additional development.  Of the remanded issues, 
the RO granted service connection for seven in rating 
decisions in August and December 2009.  As service connection 
was granted for disabilities of the cervical spine, lumbar 
spine, left shoulder, bilateral elbows, left ankle, right 
knee, and bilateral hips, and the Veteran has not appealed 
these decisions, these matters are no longer before the Board 
for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).
  

FINDING OF FACT

The Veteran does not have a current diagnosis of hepatitis B 
or of residuals associated with hepatitis B exposure in 
service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B, to 
include residuals, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

A January 2005 pre-decisional letter provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, and the 
assistance that VA would provide to obtain information and 
evidence in support of his claim.  While he did not receive 
timely (i.e., pre-decisional) notice regarding disability 
ratings and effective dates of awards, he had ample 
opportunity to respond after such notice was ultimately given 
(in July 2008); significantly, such notice is not critical 
unless service connection is granted. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

The Veteran contends that he came into contact with the 
hepatitis B virus during his service in Asian and southern 
European countries where it was commonly found.  He argues 
that hepatitis B remains dormant in his body and that it is a 
factor causing his liver problems.

The Veteran's service treatment records include laboratory 
work in March 2002 that shows he was negative for HBV S AG 
and HBV AB but positive for HBV C AB.  A notation the 
following month indicates that he had slightly elevated "t. 
bili" and he was positive for hepatitis B core ab; an 
evaluation and treatment were requested.  On separation 
examination in July 2004, his lab work was positive for 
hepatitis B V core.  A notation indicated he had been checked 
for possible exposure to hepatitis but the work-up was 
negative.  The form of hepatitis was not indicated.  

Although hepatitis B was detected in service, there is no 
evidence that this was a chronic condition that persisted 
postservice or that he currently has a residual disability 
due to hepatitis B exposure in service.  

On February 2005 VA examination, the examiner noted that 
hepatitis B was diagnosed through routine blood work on his 
separation examination.  The examiner also noted that the 
Veteran did not have any complaints associated with 
malignancy and that he was not undergoing any treatment.  The 
diagnosis was hepatitis B, by history, with no sequellae 
noted.

VA treatment records from July 2005 to September 2008 first 
note a slight elevation in liver function tests in September 
2006 and a January 2008 echogram revealed a fatty liver; 
however, there is no current diagnosis of hepatitis B or 
evidence to support a finding that he has a current liver 
disability related to hepatitis B.

On June 2009 liver, gall bladder, and pancreas VA 
examination, it was noted that the Veteran had a positive lab 
finding for hepatitis B core ag that indicated he was at one 
time exposed to hepatitis B.  No treatment was necessary and 
there were no findings, symptoms, or treatment.  The 
diagnosis was fatty liver and prior exposure to hepatitis B 
with no active disease.  The physician, who also conducted 
the June 2009 spine VA examination, noted in spine 
examination report that the claims file was reviewed and that 
it was at least as likely as not that the Veteran's hepatitis 
B was caused or aggravated by incidents during his active 
duty.  

Since the physician had also stated in the liver VA 
examination report that there was no active disease of 
hepatitis B, clarification was requested of the opinion in 
light of the diagnosis.  In response, the physician provided 
an addendum in November 2009 that indicated that the claims 
file was reviewed again and it stated that there were no 
current residuals of hepatitis B from service.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
has a disability within the meaning of the law, for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Based on the evidence of record, the Board finds that while 
the Veteran may have had hepatitis B in service, it resolved 
and there is no evidence of a current disability related to 
such exposure.

Although the Veteran sincerely believes that he has chronic 
hepatitis B, he is not competent to make this determination.  
The Veteran, and any lay person, can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain.  Cf. Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007).  Under certain circumstances, he may also be 
competent to identify a medical condition.  See Jandreau, at 
1372.  

However, the question of whether an individual has a 
disability linked to previous laboratory findings requires 
competent lay evidence.  This term is defined in part as  
evidence which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The Veteran is not shown to have the training or education to 
diagnose hepatitis B, nor express an opinion as to any 
residuals.  See Espiritu, supra.  The VA examiners, who are 
qualified to make such a diagnosis, found no current active 
disease.  Accordingly, the Board finds that the Veteran does 
not have hepatitis B.

The Board further notes that the Veteran's belief that his 
fatty liver is a residual of his hepatitis B is not supported 
by competent medical evidence.  To the contrary, both VA 
examiners found that the Veteran had no current residuals of 
the hepatitis B noted in service.  

Thus, in the absence of competent medical evidence that the 
Veteran has hepatitis B or that he currently has any residual 
disability due to hepatitis B in service, the preponderance 
of the evidence is against the claim and service connection 
must be denied for this disorder.






ORDER

Service connection for hepatitis B, to include residuals, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


